Citation Nr: 0839054	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a squamous cell 
carcinoma, base of tongue, with metastasis to neck, status 
post radiation therapy.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1967 to May 1969.  Service in Vietnam is 
indicated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon which denied the veteran's claim for 
service connection for squamous cell carcinoma.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.


FINDING OF FACT

The competent medical evidence of record indicates that a 
relationship exists between the veteran's current squamous 
cell carcinoma and his presumed exposure to herbicides during 
his active military service.


CONCLUSION OF LAW

Service connection for squamous cell carcinoma is warranted.  
38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Multiple VCAA notice letters were sent to the veteran 
regarding his service connection claim in July 2004, March 
2006, and August 2008.  These letters appear to be adequate.  
The Board need not, however, discuss in detail the 
sufficiency of the VCAA notice letters in light of the fact 
that the Board is granting the claim.  Any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in letters dated March 20, 2006 and 
August 6, 2008.  As discussed in detail below, the Board is 
granting the veteran's claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The Board is confident that if 
required, the veteran will be afforded any additional 
appropriate notice needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R.    § 3.307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  
38 C.F.R. § 3.309(e) (2007).


Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  See also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) [the availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a veteran from 
establishing service connection with proof of direct 
causation] and Brock v. Brown, 10 Vet. App. 155 (1997) 
[holding that the rationale employed in Combee also applies 
to claims based on exposure to Agent Orange].

As such, the Board must not only determine whether the 
veteran had a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.       § 3.102 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.
Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran currently has 
squamous cell carcinoma at the base of his tongue See the 
reports of a July 2004 VA examination and in a December 2001 
private medical examination.  Hickson element (1) is 
therefore satisfied.

Concerning injury, the claimed injury is exposure to 
herbicides in Vietnam. Because the veteran in fact served in 
Vietnam, exposure to herbicides is presumed. See 38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2007).  The second Hickson element has therefore 
been met with respect to in-service injury.

Moving on to crucial element (3), medical nexus, the Board 
notes that the veteran has not been diagnosed with a 
presumptive Agent Orange-related disease as defined by the 
regulations.  Thus, a medical nexus between service and his 
squamous cell carcinoma may not be established via the 
statutory presumption.  See 38 U.S.C.A.  § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

As indicated in the law and regulations section above, 
however, service connection may still be established on a 
direct basis, i.e., via a medical opinion linking the claimed 
disability to the veteran's presumed herbicide exposure.  See 
Combee and Stefl, supra.

Of record are two conflicting medical nexus opinions.  The 
first is a positive nexus opinion provided by a VA medical 
examiner in July 2004.  After reviewing the veteran's medical 
record, the examiner stated, "On a more likely basis than 
not this [carcinoma] is related to [the veteran's] agent 
orange exposure."  See the July 2004 VA examiner's report, 
page 2.

In contrast, a different VA examiner in October 2006 opined 
that "at this time, it cannot be said with certainty that 
there is no connection between this patient's exposure to 
Agent Orange, which contains carcinogen and his development 
of squamous cell carcinoma, but there also is no direct 
evidence to speak against it.  
It remains an unknown factor."  See the October 2006 VA 
examiner's report, page 1.  Additionally, the examiner 
pointed out that the veteran has a history of alcohol and 
tobacco use, both of which remain the "most likely sources 
of his squamous cell carcinoma."  See id, pages 1 and 2.  

The opinion of the October 2006 VA examiner carries 
relatively little weight of probative value.  The Court has 
held on several occasions that medical opinions which are 
speculative or inconclusive in nature are of no probative 
value.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).    

After having carefully considered the matter, the Board finds 
that the evidence for and against the veteran's claim as to 
the crucial matter of medical nexus is at least in equipoise.  
As has been discussed above, under such circumstances the 
benefit of the doubt rule may be applied.  See 38 C.F.R. 
§ 3.102; see also Gilbert and Alemany, both supra.  
Therefore, Hickson element (3), and thus all elements, have 
been met.  The benefit sought on appeal is granted.


ORDER

Service connection for a squamous cell carcinoma, base of 
tongue, metastasis to neck, status post radiation therapy is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


